Exhibit 10.2

 

No. W-106   38,878 shares

 

Avatech Solutions, Inc.

A Delaware Corporation

Common Stock, Par Value $.01 per share

 

Stock Purchase Warrant

 

W. James Hindman, or bearer of this warrant, is entitled, upon presentation of
this Warrant and upon surrender of this warrant at the offices of the Company,
to subscribe for, purchase and receive thirty-eight thousand eight hundred
seventy-eight (38,878) shares of the Company’s common stock, for a purchase
price of sixty cents ($.60) per share, provided, however, that no fractional
shares will be issued. Upon such payment, the Company agrees to cause to be
issued in the name of the registered holder, or his or her nominee, a
certificate or certificates duly representing the shares so purchased.

 

In the event of the declaration and payment of share dividends by the Company on
its Common Stock, or any split-up of the Common Stock, or recapitalization of
the Company which changes the issued and outstanding shares of Common Stock,
additional shares of the Company may be deliverable to the holder of this
warrant upon the exercise of it without additional consideration, or the
exercise price per share may be adjusted in the appropriate manner.

 

The purchase privilege herein contained shall expire on June 1, 2010.

 

Dated as of July 1, 2005.

 

Avatech Solutions, Inc. By :  

/s/ Donald R. Walsh

--------------------------------------------------------------------------------

    Donald R. Walsh     Chief Executive Officer